 308DECISIONSOF NATIONALLABOR RELATIONS BOARDDouglas Oil CompanyandInternational Brotherhoodof Service Station Operators of America,Petition-erPowerline Oil CompanyandInternational Brother-hood of Service Station Operators of America,PetitionerPowerfulGas Nos. 1 and2andInternationalBrotherhood of Service Station Operators ofAmerica,Petitioner.Cases20-RC-9485,20-RC-9673, and 20-RC-8879June 7, 1972DECISION AND ORDERRESCINDING CERTIFICATIONBY MEMBERSFANNING, JENKINS, ANDKENNEDYUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, in Cases20-RC-9485 and 20-RC-9673, a hearing was heldbeforeHearing Officer John L. Anderson of theNational Labor Relations Board on September 22,October 1, November 5 and 17, and December 9, 28,29, and 30, 1970. In Case 20-RC-8879 upon aMotion to Revoke Certification duly filed, a hearingwas held before Hearing Officer David S. Sargent ofthe National Labor Relations Board on July 16 andAugust 22, 1969. The Hearing Officers' rulings atthese hearings are free from prejudicial error and arehereby affirmed. Thereafter, the Board, by orderdated June 30, 1971, ordered that the three cases beconsolidated for further hearing, that the cases beremanded to the ,Regional Director for Region 20,and that the record be reopened and a furtherhearing held. Thereafter, a hearing in these consoli-dated cases was held on August 10, 23, 24, and 25,and September 16, 1971, before Hearing OfficersJohn L. Anderson and J. Mark Montobbio.1 TheHearing Officers' rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in these cases, the Boardfinds:1.The Employers are engaged in commercewithin the meaning of the Act and it will effectuatethe purposes of the Act to assert jurisdiction herein.2.No question affecting commerce exists con-'That portion of the hearing held on September 16, 1971, was conductedby Hearing Officer J Mark Montobbiocerning the representation of certain employees ofthe Employer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.The record indicates that the Petitioner has onseveral occasions participated in Board proceedingsas a labor organization and, pursuant thereto, has onseveral occasions purportedly participated in theprocess of collective bargaining.Notwithstandingthis fact, the Employers herein contend, among otherthings, that the Petitioner is not a labor organization;that it is primarily used to represent those who are orwould be employers competing with the Employersherein; that, as representative of several of theseemployers,Petitionerhas conducted itself in amanner creating conflicts of interest with theEmployers herein; and that it has otherwise conduct-ed its affairs in such a manner as to raise questions asto its ability to represent employees as a collective-bargaining representative.After a careful review of the record in the firsthearings in 1970, the Board concluded that it couldnot resolve these issues based on the record thenbefore it. In that record, it was clear that servicestation owners or operators, who would otherwise beconsidered employers under the Act, were cofound-ers of and served as the principal officers of thePetitioner. In addition, that record also lends supportto the Employers' claim that the Petitioner was infact acting as an employer representative and that itwas conducting its affairs in a manner that mightvery well have indicated a conflict of interest. At thesame time, the testimony of the Petitioner's principalofficer,CharlesMorley, who represented the Peti-tioner,basically consisted of broad generalities,vagueness on specific points, and a certain degree ofa lack of candor. To resolve these issues, the Board,as noted above, ordered the three cases consolidatedand remanded for a further hearing, requesting,interalia,testimony relating to the "current organizationaland membership structure of the Petitioner, includ-ing the identity of its officers and representatives asevidenced by properly authenticated official docu-ments of the Petitioner." The Board also requestedtestimony regarding the Petitioner's relationship withitsmembers who are independent dealers.The record in the remanded hearing reveals aneven greater lack of candor by the Petitioner. It isreplete with broad generalities and is often vague asto specific matters which would be within the specialknowledge of the Petitioner. In many instances, thetestimony of Petitioner's witnesses bordered on theincredible.CharlesMorley, Petitioner's 'representa-tive, testified at length as to the membership rolls, thedues, and the regular membership meetings. The197 NLRB No. 42 DOUGLAS OIL COMPANYtestimony as to the size of the membership, however,varied from as many as several thousand to a low of946 dues-payingmembers, with several differentfigures being stated at different times during thehearing.2As to the officers of the organization,Morley testified that various people occupied variouspositions at different times, but when their duties andfunctions were brought into question, these individu-als seemed to have resigned or gone elsewhere withsome other person beingappointedto fill theposition.3The only internal union election everreferred to was the original organizational meeting in1967wherein the Petitioner's organizationwaspurportedly established and bylaws adopted. Pur-suant to the bylaws, the next scheduled, andapparently the first, election of officers in whichmembers could or would participate was to be heldinNovember 1972, some 5 years after Petitioner'screation.In our remand, as noted above, the evidence soughtby the Board was to be established by "properlyauthenticated documents." On this point, the docu-mentary evidence totally fails to support in any wayMorley's testimony regarding the Petitioner's struc-ture.On August 10, 1971, the first day of theremanded hearing, Morley submitted a paper con-taining various names and official titles signed byDavid Albiar, as president, and dated August 9,1971,purporting to be an "official document"showing the Petitioner hierarchy. This document wasnot an official document of the Petitioner but rathernothing more than a self-serving declaration preparedtheday before the hearing for the Petitioner'sbenefit.Again through Morley, the Petitioner intro-duced 13 exhibits purporting to be the minutes of theexecutive board meetings. A cursory review of thesedocuments shows clearly that many of them wererecently typed and signed, obviously for purposes ofthis hearing. This factor becomes even more signifi-cant when viewed in the light of Morley's testimonythat the Petitioner's bylaws were revised at theexecutive board meeting on March 21, 1971. A visualexamination of the "minutes" of that meeting showsthat three different typewriters were used, a fact indirect conflict with Albiar's testimony that when the2Morley testified that on various occasions memos and other unionnews items were mailed to members and yet no such documents wereoffered into evidence3The testimonyshows that of the "appointed"trustees Silva is employedby David Albiar,Petitioner'spresident,and Storey is a manager of a"Thrifty"gas station.4Other testimony raises even further question as to the integrity of the"minutes " At one point Albiar testified as follows.Q He [Shanks]sat down at the typewriter and wrote them outafter the meeting, [March 21, 1971 ] is that correct'?A.Then he leftQ After yousigned them,he left'?A I signed them before he made them outQ You signedthem before he made them out?309minutes were typed by Shanks, he "did not jumparound from typewriter to typewriter" and thatAlbiarwatched him type the minutes and thensigned them after he was finished.4 Turning to thequestion of the bylaws, Morley testified that therevisions, purportedly adopted on March 21, 1971,did not involve any substantial changes. Yet acomparison of the bylaws introduced at the originalhearingwith those introduced at the remandedhearing shows that the revisions were far more than`just cleaning them up" or "correcting typographicalerrors." In fact, there are substantial changes inalmost every section of the revised constitution andbylaws. Article III adds the executive board; articleV, "Eligibility ofMembership," starts with thefollowing "Any competent lease operator of a servicestation"while the revised text starts with "Anyarticle VI adds the right to suspend members; articleVII, "Rights of Members," adds a limitation if"expresslyprohibited"elsewhere,articleVIII,"Membership Meetings," contains several deletionsfrom the original and changes the requirement to callspecial meetings from a request from 75 members ofa local to a request from 75 percent of the local'smembership, article IX, "Dues," etc., again involvesseveral changes including changing the fixed dues of$9.50 per month to a dues figure to be set by the local"but not to exceed $9.50 a month"; article XII givesMorley, as secretary-treasurer, the authority to fillany vacancy on the executive board by appointmentfor the duration of the unexpired term, a power notcontained in the original bylaws.We have dealt at length with this one subject,because of the Employers' contentions that thisorganizationwas created, designed, and put intooperation by Morley for his own personal gain andinterest, and that it is nothing more than whateverMorley wanted it to be at any given time. That thesecontentions have some substance is supported by thefact that the "cleaned-up" constitution and bylaws,including the very many substantial revisions, addi-tions, and deletions, appear to have been adopted ina manner totally inconsistent with, and without anyA.Yes-noI signed them-Q Did yousign thembeforeor aftertheywere typed up'?A After theywere typed up.Albiar also testified on August24, 1971,that the executive board meeting ofthemonthbefore (July 1971)was the first meetinghe could recall thatShanks attended,testimony directly in conflict withthat quoted above.Again,reversing himself,Albiarlater testified that Petitioner'sExh 7,purportingtobe adocument authenticating the certification of theconstitution,was signedby allparties(including Shanks)in his presence onMarch 21, 1971 OnDecember 30, 1970, Morleytestifiedthat Attorney MaxGarrick hadnot yet sat in on executive board meetings while the minutes ofthe September25, 1970,meeting recite that he was present and voting, withMorleyalso in attendance. 310DECISIONSOF NATIONALLABOR RELATIONS BOARDregard to, that section of the constitution relating toamendments to the constitution itself.In addition to the above factors, the record showsthe following conduct which has a direct bearing onthe issues before the Board:1.PresidentAlbiar, while president of the Peti-tioner, entered into a collective-bargaining contractwith the Petitioner as an employer. Moreover in1967,after the Petitioner was founded,Morleysigned a contract on behalf of the Petitioner whilePetitioner's then president,Helm, signed for theemployer.2.On December 30, 1970, at the first hearing,Morley testified that the list of locals (Petitioner'sExh. 3) listing some 44 numbered locals wascompiled by the "girl in the office" from "the files athand,"whereas at various other points in histestimony,Morley, on cross-examination, admittedthat there were no locals designated and furtheradmitted that there have been no local membershipmeetings.5At the first hearing, Morley testified tovarious regionalmeetings as provided for in theconstitution,yet at the second hearing, Morleyadmitted that there had been no regional meetingsbut that Morley, in makinghisrounds, would gettogether with members in the area where he was. Atanother point,Morley testified that the "Locals"were represented by shop stewards and area repre-sentatives, but again none of these individuals wereeither identified or called as witnesses for thePetitioner.3.On or about February 15, 1970, Morley wroteMr. Ted Orden, an official of the Powerful-Thriftystations as follows:Dear Ted:Enclosed are contracts for your units. Please signand return to me. As you know the Standard Oilgroup has already petitioned Bernie Roth, andthey are probably signing up your crew at thistime. I believe the International Brotherhood ofServiceStationOperatorswillbeat out theStandard crew here in the east bay, but they couldnail you in the south. If you sign now with ourunion, you will not be required to deal with theStandard union at all as we will be legalbargaining agents at all your stations with theexception of the two in the east bay (pending theoutcome of the upcoming elections).Please do nothesitate in signing the contracts.When you returnthem to me, we can get together and work out thedetails.[Emphasis supplied.]5Again, the testimony is in direct conflict withthe "minutes" of theexecutive board meetings On at least two occasions, specific locals weredesignatedwith temporary officers being namedIn addition,MorleyTime is of the essence. If you won't sign with us, Icannot guarantee we can help when Standard hitsyour southern California operations. Once theyfile for a petition with the NLRB covering yourentire operations, at best we can intervene as wedid up here, but your position would be muchweaker in southern California.If you are signedwith us, no other union can touch your operations.[Emphasis supplied.]On February 26, 1970, Morley again wrote Ordenas follows:Dear Ted:Bernie mentioned you and he would be up herenext week. I have enclosed a contract for yourupcoming Broadway unit. Please sign it now, anditwill avoid any problems for you. That unit isnext to a Chevron, so you may rest assured theStandard group will be right on top of you.Withthe enclosed signed, they cannot touch you.We cango over the various points of the contract when youare up here next week.[Emphasis supplied.]Encl:P.S.Please sign and return one copy to me.Wecan make any amendments necessary .. . . [Em-phasis supplied.]While the Petitioner was, at the time, representativeof employees at some of the Powerful-Thrifty gasstations, the obvious import of the above correspond-ence is that the Petitioner was attempting to eitherextend its coverage to unrepresented stations withoutgiving the employees their right to a self-determina-tion election or to enter into a premature contract inan effort to forestall organizing campaigns by otherunions which were apparently organizing servicestation employees in the area.4.With regard to the Employers' contentions thatthe Petitioner is an organization composed of variousand sundry individuals selected by Morley at anygiven time, it is clear that Morley, or some otherindividual within the Petitioner's internal structure, isnot above adding the names of individuals to thePetitioner's internal structure if it appears that suchadditionwouldwork to the advantage of thePetitioner and/or its controlling official. Franklin K.Lane, the Petitioner's trial counsel at the secondhearing, vehemently denied that he was involvedwith the Petitioner in any way during 1970, stating tothe Intervenor's counsel "That's absolutely a lie."testified with regard to several hundred members covered by the Petitioner'scontracts withUnch Oil Co.,and yet no"Local"was established andapparently there have been no "meetings"of this group of "members." DOUGLAS OIL COMPANYThe record in the first hearing, however, clearlyshows thatMorley testified to several purportedcontacts with Mr. Lane and as early as November1970 had listed Mr. Lane, apparently without hisconsent, as the Petitioner's "General Counsel" on itsstationery.65.At the second hearing, facts were adducedshowing that the Petitionerleases a1971 LincolnContinental from Wittier Car Leasing & Rental Co.of Los Angles. Morley testified that the rental of$215.44 per month was paid by the Petitioner withchecksdrawn against the Petitioner's checkingaccount and that, as of September 16, 1971, all of thepayments had been made. When requested toproduce the checks, the Petitioner refused to honorthesubpena, contending the checks were notdocuments covered by the subpena. Albiar testifiedthat it was his understanding that the Petitioner hadpurchased the Lincoln, and that although he wassupposed to cosign the Petitioner's checks, he did notrecall ever signing any checks for the payment of anyrental of the leased Lincoln. At thesame time, theparties stipulated that the lessor, Wittier Car Leasing& Rental Co., is owned by Urich Lincoln-Mercury,an automobile agency which in turn is owned byJack Urich who is president of Urich Oil Company,which, among other Urich corporations, has collec-tive-bargaining agreements with the Petitioner.InMcDonald's of Canoga Park, Calif., Inc.,162NLRB 367, the Board restated the principle that"collective bargaining is a two way proposition .. .the union `must be there with thesingle-mindedpurpose of protecting and advancing the interests ofthe employees who have selected it as their bargain-ing agent, and there must be no ulterior purpose.' "6A similar incident involved another attorney, Maxwell Keith,who waslisted as "Anti-Trust Counsel," and who,upondiscovering this, vigorouslycomplained and demanded a retraction7While the Board does not normally make credibilityresolutions in311As inMcDonald's,the facts here create a substantialdoubt as to whether the Petitioner does act or iscompetent to act as an employee bargaining repre-sentative in accordance with that standard. Again, asinMcDonald's,the record clearly shows that thePetitioner, by reason of its conduct at the hearing,has precluded the Board from resolving that. doubt.The Petitioner had the opportunity afforded by twofull hearings to present documentary evidence andcredible testimony to dispel this doubt. To thecontrary, the Petitioner's conduct at the secondhearing, including testimony which we find to betotally lacking in candor and, in many instances,totally incredible 7 compels us to conclude that thePetitioner is in reality something other than acollective-bargaining representative. Accordingly, weshall dismiss the petitions in Cases 20-RC-9485 and20-RC-9673 and we shall revoke the certificationheretofore issued in Case 20-RC-8879.ORDERUpon the basis of the above finding of fact and theentire record in these cases, the National LaborRelations Board hereby orders that the petitions inCases 20-RC-9485 and 20-RC-9673 be, and theyhereby are, dismissed.IT IS FURTHER ORDERED that the certification issuedinCase 20-RC-8879 to the International Brother-hood of Service Station Operators of America, as thecollective-bargaining representative of the servicestationemployees of Powerful Gas No. 1 andPowerful Gas No. 2 of California be, and it hereby is,revoked.nonadversary proceedings,the Board has, where no other result could bejustified,found testimony in such proceedings incredibleSupreme,Victoryand Deluxe Cab Companies,160 NLRB 140, 145